DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/17/2021.
Claims 1-15 are pending. Claims 1-10 are withdrawn. Claim 15 is new. Claim 11 is currently amended. Claims 11 and 15 are independent. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 3/17/2021, with respect to independent claim 11, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Huang as noted below in the rejection of independent claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the height" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
A.	Prior-art rejections based at least in part by Huang

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Huang et al. (US 2014/0225219 A1, hereinafter “Huang”).
independent claim 11, Figure 10B of Huang discloses a semiconductor device, comprising: 
a shallow trench isolation (STI) 40 (“STI regions”- ¶0013) in a substrate 20 (“substrate”- ¶0009), wherein the STI 40 comprises: 
a bottom portion 34 (“liner oxide”- ¶0012); and 
a top portion 38 (“dielectric region”- ¶0015) on the bottom portion 34, wherein a top surface (i.e., top curved surface of 38) of the top portion 38 is even with or higher than a top surface (i.e., the top surface of 20 which lies below STI 40) of the substrate 20 and a top surface (i.e., top slanted surface of 34) of the bottom portion 34 adjacent to two sides of the top portion 38 is lower than the top surface of the top portion 38, and the top surface of the top portion 38 comprises a curve concave downward.
Regarding claim 12, Figure 10B of Huang discloses wherein the top portion 38 and the bottom portion 34 comprise different material (¶¶0012, 0015, since 34 can comprise silicon dioxide and 38 can comprise SiN).
Regarding claim 13, Figure 10B of Huang discloses wherein the top portion 38 comprises silicon nitride (¶0015) and the bottom portion 34 comprises silicon oxide (¶0012).
Regarding claim 14, Figure 10B of Huang discloses wherein a bottom surface (i.e., bottom surface of 38) of the top portion 38 is lower than the top surface of the bottom portion 34.
B.	Prior-art rejections based at least in part by Miyahara
Claim Rejections - 35 USC § 102
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahara et al. (US 2012/0276713 A1, hereinafter “Miyahara”).
Regarding independent claim 15, Figure 9 of Miyahara discloses a semiconductor device, comprising: 
a shallow trench isolation (STI) 8/9 (collectively 8 “first silicon oxide film” and 9 “second silicon oxide film”-¶¶0034-0035) in a substrate 1 (“substrate”- ¶0027), wherein the STI 8/9 comprises: 
a bottom portion 8; and 
a top portion 9 on the bottom portion 8, wherein a top surface (i.e., top surface of 9) of the top portion 9 is even with or higher than a top surface (i.e., top surface of 1) of the substrate 1, and a top surface (i.e., top surface of 8) of the bottom portion 8 adjacent to two sides of the top portion 9 is lower than half the height of the top portion 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895